Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  135772 & (64)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 135772
                                                                   COA: 277838
                                                                   Oakland CC: 2005-205998-FC
  CHRISTIAN SIERRA,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. We
  further ORDER that trial court proceedings are stayed pending the completion of this
  appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2008                       _________________________________________
         t0618                                                                Clerk